Atkinson, J.
This was an action for damages on account of injuries received upon the part of the plaintiff by being struck and run over by certain mules, which the defendants caused to be driven along the street. When the charge of the court is considered in its entirety, there was no error in any of the excerpts from the same, upon which error was assigned, which requires a reversal of the judgment refusing to grant a new trial. The verdict for the defendants was supported by the evidence and approved by the presiding judge. We will not disturb his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.